TEZEATETORNEU                       GENERAL
                                      OF TEXAS

    FvILI4    WILSON
A-l-l-ORNEY      GENERAL
                                   August   31.   1960

     Hon. Zollie C. Steakley                             Opinion   No. WW-927
     Secretary  of State
     Capitol station                                     Re:    Is a non-profit water supply
     Austin, Texas                                              or sewer service   corpora-
                                                                tion organized pursuant to
                                                               Acts 1933, 43rd Leg,.    1st C.S.,
                                                               Chap. 76, as amended, exempt
                                                               from the payment of franchise
                                                               tax.

     Dear Mr.     Steakley:

              You have requested our opinion as to whether a non-profit  water
     supply or sewer service    corporation organized pursuant to Acts 1933,
     43rd Leg.,   1st C.S., Chap; 76, as amended, is exempt from the payment
     of franchise  taxes.

              The 56th Legislature   in its 1st Called Session in 1959          passed
     Senate Bill No. 12 amending Art. 7094, Revised Civil Statutes              of Texas,
     Chap. 8, Title 122, and specifically   exempted non-profit  water           supply or
     sewer service corporations    from liability for franchise  tax in         the follow-
     ing language:

                         “‘The franchise  tax imposed by this chapter
                shall not apply to . . . non-profit water supply or sewer
                corporations    organized  pursuant to Acts of 1933. 43rd
                Leg.,  1st C.S.. Chap. 76, as amended.”

     This act was passed by the Senate June 12, 1959 and by the House                June 16,
     1959 and was due to become effective September   15, 1959.

              However,   in its Third Called Session the 56th Legislature    passed
     House Bill No. 11, which became effective September       1, 1959, creating a
     new title of the Revised Civil Statutes of Texas known as “Title      122A.
     Taxation-General”     and in Art. 12.03 of Chapter 12, Title 122A. listed the
     corporations   exempt from the payment of the franchise     tax, but omitted
     non-profit   water supply or sewer corporations   from the list of exempt
     corporations.
Hon.   Zollie   C. Steakley,   page 2   (WW-927)




         Art. 24.01, Chapter 24, Title 122A, Section 7(b) provides that:
“The following statutes and acts, together with all laws or parts of laws
in conflict herewith, are hereby repealed:    Revised Civil Statutes of
Texas,   1925, . . .ArticLes 7084 through 7097 (Franchise  Tax) as amended:
      *t
. . .

         Since Art. 7094 as amended by Senate Bill No. 12, Acts 56th Leg.,
1st Called Session,   1959, was repealed in its entirety by Art. 24.01,
Sec. 7(b), Title 122A, the exemption of non-profit   water supply or sewer
corporations   contained therein was repealed and such corporations     are
not and never were exempt from the payment of franchise      tax.

                                   SUMMARY

                      Non-profit  water supply or sewer ser-
                   vice corporations   organized  pursuant to
                   Acts 1933, 43rd Leg., 1st C.S., Chap. 76,
                   as amended, are not exempt from the pay-
                   ment of the franchise   tax imposed by Art.
                   12.01, Chap. 12, Title 122A, R.C.S. of
                   Texas.

                                                   Yours    very   truly,

                                                   WILL WILSON
                                                   Attorney General         of Texas




                                                           Assistant    Attorney   General

CKR:lmc

APPROVED:

OPINION     COMMITTEE:

W. V. Geppert, Chairman
Ben M. Harrison
Jack N. Price
W. Ray Scruggs

REVIEWED    FOR THE ATTORNEY              GENERAL
BY:  Houghton Brownlee